BASKIN, Judge.
Appellee Bertoglio purchased 100,000 shares of American Savings and Loan stock directly from American. The stock he received bore a legend reserving voting rights pursuant to a voting trust agreement. Contending that the legend prevented him from freely trading the stock, Bertoglio obtained injunctive relief requiring American Savings and Loan to reissue the stock without the legend.
We hold that Bertoglio has failed to demonstrate the lack of an adequate remedy at law. Any injury he might suffer as a result of the inclusion of the legend may be addressed in an action to recover damages. See Oxford International Bank and Trust v. Merrill Lynch, Pierce, Fenner & Smith, 374 So.2d 54 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1199 (Fla.1980).
Reversed.